                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5       SAMUEL LOVE,                                     Case No. 19-cv-00987-AGT
                                                         Plaintiff,
                                   6
                                                                                            ORDER DENYING MOTION FOR
                                                  v.                                        ATTORNEYS’ FEES
                                   7

                                   8       BIUON INC.,                                      Re: Dkt. No. 64
                                                         Defendant.
                                   9

                                  10           Defendant filed a motion for attorneys’ fees 31 days after the Court entered judgment. The

                                  11   motion was late; the local rules specify that motions for attorneys’ fees “must be served and filed

                                  12   within 14 days of entry of judgment.” Civil L.R. 54-5(a). Confronting this fact in reply,
Northern District of California
 United States District Court




                                  13   defendant pivots and asserts that its motion should be construed as a motion for sanctions. Doing

                                  14   so doesn’t help. As with motions for attorneys’ fees, the local rules specify that “no motion for

                                  15   sanctions may be served and filed more than 14 days after entry of judgment.” Civil L.R. 7-8(d).1

                                  16           Defendant suggests that if styled as a motion for sanctions, its motion is timely under

                                  17   Rule 54 of the Federal Rules of Civil Procedure. Rule 54, it is true, doesn’t set a time limit by

                                  18   which parties must file post-judgment motions for sanctions. See Fed. R. Civ. P. 54(d)(2)(E). But

                                  19   Rule 54 doesn’t suggest that district courts can’t impose their own time limits on such motions.

                                  20   They can, see Fed. R. Civ. P. 83 (authorizing local rules governing practice), and the Northern

                                  21   District of California has done so. Defendant’s motion, whether styled as a motion for attorneys’

                                  22   fees or a motion for sanctions, is untimely. Defendant hasn’t demonstrated good cause for its late

                                  23   filing, so its motion is denied.

                                  24           IT IS SO ORDERED.

                                  25   Dated: May 10, 2021                                          ___________________________
                                                                                                    ALEX G. TSE
                                  26                                                                United States Magistrate Judge
                                  27
                                       1
                                  28    The local rules contemplate that parties may seek extensions of these deadlines, but defendant
                                       didn’t timely do so here.
